—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered April 20, 1995, convicting him of robbery in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In open court, after an unrecorded bench conference with counsel for the People and the defendant, the trial court excused the sworn jurors for the day. Counsel for both sides then proceeded with colloquy in open court on other matters, *623with defense counsel objecting to proposed limitations upon his opening statement. Shortly thereafter, jury selection continued with a second jury panel. The defense counsel expressed no dissatisfaction with this procedure, although he had ample opportunity to do so. The continuation of jury selection in the absence of the sworn jurors was with the apparent consent of both the People and the defendant (see, People v Fecunda, 226 AD2d 474; CPL 270.15 [3]). Any claim of error with respect thereto is unpreserved for appellate review (see, People v Garcia, 234 AD2d 93).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions and find them to be without merit. O’Brien, J. P., Thompson, Joy and Goldstein, JJ., concur.